CLD-247                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ____________

                                No. 18-1893
                               ____________

                        STEVEN ADDLESPURGER,
                                         Appellant,
                                 v.

        DAVID WECHT; SUPERIOR COURT OF PENNSYLVANIA;
               SUPREME COURT OF PENNSYLVANIA;
              COMMONWEALTH OF PENNSYLVANIA;
                  KIMBERLY BERKELEY CLARK;
       DOMESTIC RELATIONS SECTION OF ALLEGHENY COUNTY;
            PATRICK QUINN; EUGENE STRASSBURGER;
           KATE FORD ELLIOTT; PAULA FRANCISCO OTT;
     CORREALE STEVENS; JOHN BENDER; SUSAN PEIKES GANTMAN
                __________________________________

               On Appeal from the United States District Court
                  for the Western District of Pennsylvania
                        (D.C. Civ. No. 16-cv-01157)
                      District Judge: David S. Cercone
                 __________________________________

               Submitted on a Motion for Summary Affirmance
              Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                June 21, 2018

     Before: CHAGARES, GREENAWAY, JR. and FUENTES, Circuit Judges

                        (Opinion filed: June 27, 2018)
                               ____________

                                OPINION*
                               ____________


PER CURIAM
       Steven Addlespurger appeals from an order of the District Court dismissing his

amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). For the

reasons that follow, we will summarily affirm.

       On August 1, 2016, Addlespurger filed a pro se civil rights action, 42 U.S.C. §§

1983, 1985, and 1986, in the United States District Court for the Western District of

Pennsylvania, which he later amended. The suit also alleged common law torts. In his

amended complaint, Addlespurger sued Pennsylvania state court judges David Wecht,

Kimberly Berkeley Clark, Eugene Strassburger, Kate Ford Elliott, Paula Francisco Ott,

Correale Stevens, John Bender, and Susan Peikes Gantman; the Superior Court of

Pennsylvania; the Supreme Court of Pennsylvania; the Commonwealth of Pennsylvania;

the Domestic Relations Section of the Allegheny County Court of Common Pleas; and

Patrick Quinn, an administrator for the Family Division of the Court of Common Pleas,

in connection with his child support and equitable distribution case.

       In the main, Addlespurger contended that, between 2004 and 2009, certain of the

defendants violated his federal constitutional rights by paying his ex-wife’s attorney fees

from funds he paid toward child support, resulting in his incarceration at times for failure

to pay child support. He contended specifically that defendant Quinn was motivated

professionally to maximize the amount of money collected by Child Support

Enforcement because that money resulted in higher incentive payments from the federal

government under Title IV-D of the Social Security Act. He also contended that Judge

Wecht, who issued most of the child support orders, refused to recuse himself from the



                                             2
case once he became a Superior Court judge1 and that his colleagues failed to have him

recused. Addlespurger sought money damages only.

         The defendants moved to dismiss the amended complaint as time-barred because

all of the events giving rise to Addlespurger’s claims occurred prior to August 1, 2014.

In the alternative, the defendants argued defenses based on the Eleventh Amendment and

absolute judicial immunity from a civil rights suit for damages. In an order entered on

March 21, 2018, the District Court granted the defendants’ motion and dismissed the

amended complaint pursuant to Rule 12(b)(6). The Court held that the amended

complaint was barred by the Eleventh Amendment, that Addlespurger’s claims were

barred by the applicable two-year statute of limitations, and that the judicial defendants

were absolutely immunized from suit. The Court extended quasi-judicial immunity to

defendant Quinn because his actions were undertaken as official actions of the Domestic

Relations Section and/or pursuant to Justice Wecht’s or Judge Clark’s orders.

         Addlespurger appeals. The appellees have filed a motion for summary affirmance

pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6. Addlespurger has submitted a

response in opposition. In that response, he argues that Haybarger v. Lawrence County

Adult Probation & Parole, 551 F.3d 193, 198 (3d Cir. 2008), which holds that the receipt

of federal funds under Title IV-D of the Social Security Act, 42 U.S,C. § 651, by the

Domestic Relations Section of the Fifty-Third Judicial District resulted in a waiver of

Eleventh Amendment immunity under the Rehabilitation Act, should apply to his case

because the Domestic Relations Section of the Allegheny County Court of Common

1
    The Honorable David Wecht is now a justice of the Supreme Court of Pennsylvania.
                                             3
Pleas receives federal funding through Title IV-D as an incentive to collect child support.

He further argues that Judge Wecht was required to recuse from his appeal to the

Pennsylvania Superior Court under the United States Supreme Court’s decision in

Williams v. Pennsylvania, 136 S. Ct. 1899 (2016) (Pennsylvania Supreme Court justice,

who as district attorney gave approval to seek death penalty, violated due process by not

recusing himself and participating in decision to reinstate prisoner’s death sentence),

       We will grant the appellees’ motion and summarily affirm because no substantial

question is presented by this appeal, Third Circuit LAR 27.4 and I.O.P. 10.6. We have

jurisdiction under 28 U.S.C. § 1291. We may affirm the judgment of the District Court

on any basis which finds support in the record. See Bernitsky v. United States, 620 F.2d

948, 950 (3d Cir. 1980).

       A Rule 12(b)(6) motion tests the sufficiency of the factual allegations contained in

the amended complaint. See Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). A

motion to dismiss should be granted if the plaintiff is unable to plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007). Although factual averments must be accepted as true, legal

conclusions are disregarded. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d

Cir. 2009). A statute of limitations defense may be raised in a motion to dismiss where

the defense is apparent on the complaint’s face. See Robinson v. Johnson, 313 F.3d 128,

135 (3d Cir. 2002).

       Addlespurger’s amended complaint is barred against all of the defendants because

his claims are based on events which occurred more than two years before he filed the

                                             4
instant civil action. Addlespurger’s §§ 1983 and 1985 claims and common law torts are

subject to Pennsylvania’s two-year statute of limitations for personal injury actions. See

Bougher v. University of Pittsburgh, 882 F.2d 74, 78 (3d Cir. 1989); 42 Pa. Cons. Stat.

Ann. § 5524. Section 1986 has a one-year limitation period. 42 U.S.C. § 1986. Here,

the alleged co-mingling by the Family Court defendants of child support funds and

attorney fees payments occurred “between July 30, 2004, and July 10, 2009,” Amended

Complaint, ¶ 27, and thus well before August 1, 2014. With respect to Addlespurger’s

allegation that Judge Wecht was assigned to serve on a Superior Court panel hearing his

appeal in December, 2012, and that he should have recused, id. at ¶¶ 74-75, the appeal

was quashed on December 13, 2013, see Addlespurger v. McVey, No. 1975 WDA 2012

(Pa. Super. Ct. Dec. 13, 2013), and thus well before August 1, 2014 (and the Superior

Court’s Memorandum Opinion indicates that Judge Wecht did not participate in the

consideration or decision of the appeal). Hence, all the defendant judge’s activities –

Judge Wecht’s alleged failure to recuse from the appellate panel and the other Superior

Court Judges’ alleged failure to force him off the panel – also occurred more than two

years before this federal civil rights action was filed.

       The only events identified by Addlespurger that took place after August 1, 2014

pertain to his request for and petition seeking an audit of the money dispersed in his

family court case. In a December 18, 2015 Order, Judge Clark denied Addlespurger’s

request for an independent audit, but she ordered that he be provided with a copy of an

internal audit, an eight-page Case Financial Summary and Statement of Arrears.

Amended Complaint, at ¶ 98. Addlespurger claimed that this financial summary did not

                                               5
explain how the relevant amounts were calculated for equitable distribution, child

support, and attorney fees, and that this was done intentionally to cover up the prior

improprieties. This event did not, however, give rise to Addlespurger’s civil rights

claims. A “cause of action accrues when the plaintiff knew or should have known of the

injury upon which its action is based.” Sameric Corp. of Delaware v. City of

Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998). Addlespurger knew of the injuries upon

which his civil rights claims were based well before August 1, 2014, and the Case

Financial Summary and Statement of Arrears provided to him after August 1, 2014 was

nothing more than additional evidence, if that, in support of his claims.

       In addition, we agree with the District Court that no facts or circumstances warrant

equitable tolling of the statute of limitations. The federal doctrine of “equitable tolling

stops the statute of limitations from running when the date on which the claim accrued

has already passed.” Lake v. Arnold, 232 F.3d 360, 370 (3d Cir. 2000) (citation omitted).

Equitable tolling is appropriate where: (1) a defendant actively misleads a plaintiff with

respect to his cause of action; (2) the plaintiff has been prevented from asserting his claim

as a result of other extraordinary circumstances; or (3) the plaintiff asserts his claims in a

timely manner but has done so in the wrong forum. Id. at 370 n.9. Addlespurger is an

experienced pro se litigant who was not misled or prevented from asserting his claims in

a diligent fashion; his bald assertion of a “cover-up” is an insufficient basis for tolling the

limitations period.

       Because we affirm on this basis, we need not address Addlespurger’s argument

that the receipt of federal funds earmarked specifically for child support enforcement

                                               6
results in a waiver of Eleventh Amendment immunity in his case, see Haybarger, 551

F.3d at 197, 200-02.

      For the foregoing reasons, we will summarily affirm the order of the District Court

dismissing Addlespurger’s amended complaint.




                                           7